Citation Nr: 0403513	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  95-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for lumbosacral strain, currently evaluated as 10 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant, C.J., C.C.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran has served on active duty from March 1983 to 
September 1983, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran appealed, and in 
November 1998, the Board remanded the claim for additional 
development.  In March 2000, the Board denied the claim.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In February 2001, while her case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's counsel filed a Joint Motion requesting that 
the Court vacate the Board's decision and remand the 
appellant's claim for readjudication.  That same month, the 
Court issued an Order remanding the Board's March 2000 Board 
decision.  Additional development was subsequently carried 
out, and in October 2001, the Board denied the claim.  In 
September 2003, the Court issued a decision vacating and 
remanding the October 2001 Board decision.  

In March 1998, a hearing was held at the RO before Mary 
Gallagher, who is the Veterans Law Judge rendering the final 
determination on this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

A review of the Court's September 2003 decision shows that it 
states that, "In the instant case, the Secretary concedes 
that VA failed to satisfy its duty to assist the appellant in 
obtaining certain medical records relating to her service-
connected lumbosacral strain."  The Court indicated that a 
remand was warranted in order for VA to assist the veteran in 
obtaining these records.  A review of VA's (Appellee's) Brief 
("Brief"), dated in October 2002, shows that it was argued 
that a remand was in order so that the records of a private 
health care provider, identified as "Dr. Eisenach," could 
be obtained.  But see Appellant's Brief, dated in July 2002 
(noting, "....in fact, there was indication that Dr. 
Eisenach's records had been obtained.").  In this regard, 
the Board notes that the claims files currently contain 
records from Dr. Eisenach/the Columbia Family Clinic West, 
dated between 1994 and 1999.  However, the Joint Motion and 
the Brief could be read to indicate that there are additional 
records from Dr. Eisenach which are not currently associated 
with the claims files.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should ascertain if, when and 
where the veteran has received any 
treatment for her low back symptoms since 
December 2002 (the date of the most 
recent relevant report of record), and 
obtain legible copies of all records of 
such treatment that are not of record.  
In addition the RO should specifically 
obtain legible copies of all records of 
treatment from Dr. Eisenach/the Columbia 
Family Clinic West.  The records obtained 
should be associated with the claims 
files.

2.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, a 
supplemental statement of the case should 
be issued and the appropriate period for 
response provided.  The appeal should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




